Title: [Diary entry: 13 March 1788]
From: Washington, George
To: 

Thursday 13th. Thermometer at 45 in the Morning—62 at Noon and 62 at Night. Very pleasant, warm, & growing—the Wind tho not very fresh, at South. Rid to the Plantations at Muddy hole, Dogue run, Frenchs & the Ferry. Work as usual at all (except at Dogue run, where the Women havg. finished grubbing by the Quarters were employed in grubbing a piece of fencing Round field No. 7). Began this day to Sow the imported Beans and Pease at Frenchs which when finished the place kinds & manner of putting it will be noticed. Transplanted the last of my Carrots for Seed to day.